--------------------------------------------------------------------------------

Daystar Technologies, Inc.

August 5, 2012   Dale Hoover 8262 Talbert Ave Huntington Beach CA 92646   RE:
Offer of Employment   Dear Dale,

On behalf of Daystar Technologies Inc (the “Company”), the Board and I would
like to extend the following offer for employment at the Company and am pleased
to outline below your terms of employment:

1.

Title and Reporting Relationship. You will be employed as the CFO and will
report to the CEO.

    2.

Start Date. Your start date shall be considered Friday, July 27th for the
purposes of compensation.

    3.

Duties and Responsibilities. Your initial duties will be those set forth on
Exhibit A hereto. It is expressly agreed that your duties may be amended from
time to time at the request of the Company.

    4.

Base Salary. You will receive a salary equivalent to $200.000.00 on an annual
basis, paid semi-monthly with customary payroll deductions. This position will
be an exempt position and not subject to overtime or hourly pay requirements.
Payment of salary will be in shares until such time as the company closes a
major financing of no less than one million dollars, subject to share
availability under the company’s employee stock option and compensation program
as authorized by the Company’s shareholders and the company will make reasonable
commercial efforts to provide for the registration of these shares.

    5.

Signing Bonus. Signing bonus shall be 200,000 of restricted shares of the
Company’s stock with a value, using today’s closing price of $1.40 per share, of
$280,000. The restricted shares shall be 200,000 shares with a cost basis of
$0.01 and paid upon commencement of employment with vesting over 12 equal
installments.

    6.

Annual Bonus. Eligible for participation in the Executive Bonus Plan.

    7.

Equity Stock Grants. You will be granted an equity interest in the Company as
set forth in the final Grant Agreement.

    8.

Temporary Housing and Expense Reimbursement. The Company shall cover a
reasonable housing allowance for up to six months while traveling and working in
Kelowna, BC including hotel costs or a temporary apartment or a temporary room
rental and a rental car or cost of temporary transportation.

    9.

Employee Benefits. You will be eligible to receive the benefits offered to other
senior employees of the Company. All benefits are subject to modification by the
Company at its sole discretion. Your benefits shall include medical health
insurance including a prescription drug plan, dental insurance, vision insurance
if not included in the health insurance plan, company approved holidays, a four
week vacation accrual. Certain benefits may require elective participation
and/or mandatory contributions.

Page 1 of 2

--------------------------------------------------------------------------------


Daystar Technologies, Inc. Dale Hoover Offer of Employment August 5, 2012


10.

Continuing Education and Professional Affiliations. The Company will pay for
your continuing education and professional affiliations.

    11.

Foreign Taxes. The Company shall pay any difference in foreign taxes, if any.

    12.

Legal Status. You are an at-will employee of the Company, and your employment
may be terminated at any time, for any reason, or without any reason, by you or
by the Company subject to the terms of your final agreement. Reasonable
severance will be provided.

    13.

Choice of Law. This agreement will be governed by the laws of the State of
California, without regard to its conflict of law principles.

I look forward to your joining the Daystar Technologies team and to a successful
and mutually rewarding relationship.

Sincerely,           /s/ Peter A. Lacey       Peter A. Lacey   Chairman of the
Board and Interim CEO As Authorized By and On Behalf of the Board of Directors
of Daystar Technologies, Inc.

Accepted and agreed:

Dale Hoover

Signed:           Dated:    

Page 2 of 2

--------------------------------------------------------------------------------